Name: 88/113/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Belgium (Wallonia) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural structures and production;  agricultural policy
 Date Published: 1988-03-05

 Avis juridique important|31988D011388/113/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Belgium (Wallonia) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 060 , 05/03/1988 P. 0036 - 0036*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Belgium (Wallonia) pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) (88/113/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 (3) thereof, Whereas, on 9 April 1987, the Belgian Government forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Order of the Regional Executive of Wallonia of 20 November 1986 granting farms and horticulturists an additional setting-up premium; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions are met for a financial contribution from the Community in the light of the compatibility of the said provisions with the abovementioned Regulation, and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the additional setting-up gremium provided for by the Region of Wallonia satisfies the conditions laid down in Article 7 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Account being taken of the Order of the Regional Executive of Wallonia of 20 November 1986, the measures taken in Belgium pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions governing a Community financial contribution to the common measure provided for in Article 1 of that Regulation. The Compensatory financial contribution to the additional setting-up premium of the Region of Wallonia may be granted, however, only to the extent that the application of the setting-up premium at national level, as provided for in Article 13 of the Belgian Royal Decree of 3 March 1986, leaves a margin for an additional Community contribution, account being taken of the maximum amount eligible pursuant to Article 7 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.